Title: From Thomas Jefferson to James Currie, 28 January 1786
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Paris Jan. 28. 1786

Your favor of Oct. 17. with a P.S. of Oct. 20. came to hand a few days ago, and I am now to thank you for the intelligence it contains. It is more difficult here to get small than great news, because most of our correspondents in writing letters to cross the Atlantic, think they must always tread in buskins, so that half one’s friends might be dead without it’s being ever spoken of here. Your letter was handed me by Mr. Littlepage whom I had never seen before and who set out from hence for Warsaw after two or three days stay. I observe by the public papers that he has brought on a very disagreeable altercation with Mr. Jay, in which he has given to the character of the latter a colouring which does not belong to it. These altercations, little thought of in America, make a great impression here. In truth it is afflicting that a man who has past his life in serving the public, who has served them in every the highest stations with universal approbation, and with a purity of conduct which has silenced even party opprobrium, who tho’ poor has never permitted himself to make a shilling in the public employ, should yet be liable to have his peace of mind so much disturbed by any individual who shall think proper to arraign him in a newspaper. It is however an evil for which there is no remedy. Our liberty depends on the freedom of the press, and that cannot be limited without being lost. To the sacrifice, of time, labor, fortune, a public servant must count upon adding that of peace of mind and even reputation. And all this is preferable to European bondage. He who doubts it need only be placed for one week on any part of the Continent of Europe. Your desire of possessing the new Encyclopedie was expressed so problematically in a former letter, that I doubted whether you did not merely render yourself thro’ complaisance to my proposition. Your last letter however is more explicit, wherefore I have immediately subscribed for you, and have obtained an abatement of two guineas in the price. It will be brought to me to day, and as there are now 29. vols. complete, and binding is done so much better and cheaper here (about 2 livres a volume) I will have them bound and send them by the first conveiance. The medical part has not yet begun to appear, that author having chosen to publish the whole at once. I do not expect it will be the most valuable part of the work, for that science was demolished here by the blows of Moliere, and in a nation so addicted  to ridicule, I question if ever it rises under the weight while his comedies continue to be acted. It furnishes the most striking proof I have ever seen in my life of the injury which ridicule is capable of doing. I send by this conveiance designs for the Capitol. They are simple and sublime. More cannot be said. They are not the brat of a whimsical conception never before brought to light, but copied from the most precious the most perfect model of antient architecture remaining on earth; one which has received the approbation of near 2000 years, and which is sufficiently remarkable to have been visited by all travellers. It will be less expensive too than the one begun. For some time past nothing has come out here worth sending you. Whenever there does you shall receive it. The Abbé Rochon (who had discovered that all the natural chrystals were composed of two different substances of different refracting powers, and those powers actually uncombined tho’ the substances seem perfectly combined) has lately applied the metal called Platina to the purpose of making the specula of telescopes. It is susceptible of as high a polish as the metallic composition heretofore used, and as insusceptible of rust as gold. It yeilds like that to no acid but the aqua regia. One Hoffman practices here a pleasing method of engraving, such as would be useful to any gentleman. He gives you a plate of copper; write on it with his ink, letters, designs of animals, landscapes, architecture, music, geography or what you please, and in an hour the plate is ready to strike off what number of copies you please. I charge you always with my affectionate respects to the families at Tuckahoe and Ampthill and to Mc.Lurg whose indolence is the only bar to our correspondence without an intermediate. I have taken the liberty of desiring A. Stuart to send some objects of natural history for me to your care, relying you will be so good as to contrive them to me, always remembering that Havre is the most convenient port, and next to that l’orient, and that packages for me must be directed to the American Consul at the port. I am with sincere esteem Dear Sir your friend and servt,

Th: Jefferson

